     Case 5:19-cv-00014-DCB-MTP Document 20 Filed 03/25/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
OCTAVIO BRINGAS                                               PETITIONER

V.                               CIVIL ACTION NO. 5:19-CV-14-DCB-MTP

SHAWN R. GILLIS                                               RESPONDENT



              Order Adopting Report and Recommendation
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 18], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge Parker’s

Report and Recommendation is well taken and shall be adopted as

the findings and conclusions of this Court. Magistrate Judge Parker

recommends that the Petitioner’s Petition for Writ of Habeas Corpus

[ECF No. 1] should be denied and that this action be dismissed

without prejudice.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court. This action is hereby

DISMISSED without prejudice.




                                    1
    Case 5:19-cv-00014-DCB-MTP Document 20 Filed 03/25/21 Page 2 of 2



     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED AND ADJUDGED this the 25th day of March, 2021.

                                         __/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   2
